Per Curiam.

—
This was an action by Ackerland against Davis, as Sheriff of Jasper county.
The complaint sought, by mandate, to compel the defendant, as such sheriff, to convey to the plaintiff certain real estate which he had purchased on execution. A demurrer was sustained to the complaint, and the plaintiff appeals.
The appellee has no brief here pointing out any defects in the complaint.
We do not discover any defects in the complaint, or reason why the demurrer should have been sustained.
The judgment below is reversed, with costs, and the cause remanded for further proceedings.